United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1487
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Nebraska.
Damion L. Davis, also known as Boo, *
                                     *      [UNPUBLISHED]
           Appellant.                *
                                ___________

                             Submitted: May 4, 2007
                                Filed: May 11, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Damion L. Davis (Davis) appeals the district court’s1 sentence of 108 months’
imprisonment after the court granted the government’s Federal Rule of Criminal
Procedure 35(b) motion to reduce Davis’s sentence for his post-sentencing substantial
assistance. Davis’s counsel filed a brief under Anders v. California, 386 U.S. 738
(1967), seeking permission to withdraw and arguing Davis’s extensive cooperation
warranted a greater reduction. Counsel’s argument is unavailing. See United States
v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per curiam) (holding a challenge to

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
the extent of a sentence reduction upon the government’s Rule 35(b) motion was
unreviewable because the appeal was not based on any criteria listed in 18 U.S.C.
§ 3742(a)); United States v. Haskins, 479 F.3d 955, 957 (8th Cir. 2007) (per curiam)
(concluding the court lacks jurisdiction to consider the reasonableness of a sentence
following a Rule 35(b) reduction; United States v. Booker, 543 U.S. 220 (2005), did
not expand § 3742(a) to include appellate review of discretionary sentencing
reductions).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. We affirm, and grant counsel’s motion to
withdraw.
                       ______________________________




                                         -2-